Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 21-37 are objected to because of the following informalities:  in claim 21, the claim repeats the paragraph j); in claim 31, the language “matingfe male” should be changed to “mating female”; in claim 33, the language “t e upright complementary mechanically mating male parking element” should be changed to “the upright complementary mechanically mating male parking element; in claim 34, the language “a tilted an upright male parking pin” is inapt; in claim 34, the language “. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-30, 35 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Paragraph a) of claim 21 defines a mechanically mating female parking element in the bottom of the shaft.  However, the paragraph also defines a means for parking the lifter-setter tool on an upright complementary mechanically 
In claim 21, the language “the complementary mechanically mating supporting male supporting element” in paragraph i) lacks a proper antecedent basis.  Paragraph b) defines a mechanically mating supporting male parking element.  
Claim 35 is indefinite as it defines an upright male parking pin fastened to a parking tray.  However, claim 31 previously defines a complementary mating male parking element.  It appears that these two limitations are defining the same structures of the invention but claim 35 appears to define additional structure to the apparatus.  
Claim 36 is indefinite as the language “the golf ball tray” lacks a proper antecedent basis.  Further, the attachment of the parking pin to the golf ball tray is not clearly defined.  It is unclear how a threaded bore itself fastens the parking pin to the plate.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21, 23-27 and 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Smeeth (US 2005/0170904) in view of Becker (DE 102010024979) and Sato (US 2013/0032185).  Note the basis for the rejections set forth in the office action filed July 15, 2021.
Regarding the amendments to claim 21 defining the mechanically mating female parking element in the bottom of a shaft, the combination of Smeeth in view of Becker and Sato teaches this limitation.  Note Figure 3 of Sato showing the walking aid with a female parking element in the bottom of the shaft and a complementary mechanically mating supporting male parking element (6).  Regarding the amendment to paragraph b), note Figure 3 of Sato showing the male 
Regarding the amendments to claim 23-25, Sato teaches the male parking pin and female hole as recited that mate together.  
Regarding the amendments to claims 26, 27, 29 and 30, the tray as provided by the combination defines the parking pin support.  
Regarding the amendments to claim 31, Smeeth teaches the shaft with a handle head and the bottom end of the shaft with a lifter setter tool (103).  Further, the combination of Smeeth in view of Becker and Sato teaches the female and male parking elements as recited.  
Regarding the amendment to claim 33, the parking pin as taught by Sato teaches a mating male parking element as recited.  
Claims 22, 28 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Smeeth (US 2005/0170904) in view of Becker (DE 102010024979), Sato (US 2013/0032185) and Kutzim (DE 102008016219).  Note the basis for the rejections set forth in the office action filed July 15, 2021.  Regarding the amendments to claim 22, note Figure 3 of Sato showing the male parking element (6).  Further, Kutzim teaches the parking element to be tilted as recited.  
Regarding the amendment to claim 28, the parking pin of the combination is a male parking pin affixed to the support tray.  
Regarding the amendment to claim 34, Figure 3 of Sat shows the male parking element in the form of an upright male parking pin which mates with a female parking element in the form of a hole.  Further, Kutzim teaches the parking element to be tilted as recited.  
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Smeeth (US 2005/0170904) in view of Becker (DE 102010024979), Sato (US 2013/0032185) and Sunada .  
Allowable Subject Matter
Claim 37 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 36 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
.Response to Arguments
Applicant's arguments filed November 20, 2021 have been fully considered but they are not persuasive.  The applicant contends that the mechanically mated female parking element and the complementary mated male parking element are not taught by the prior art.  The applicant states that the invention permits the teeing of a golf ball and placing the tool aside without bending over in minimal time.  The applicant refers to a web site to exemplify the instant invention.  
However, these arguments are not persuasive in overcoming the rejections as set forth above.  As set forth above and in the office action filed July 15, 2021, the combination of Smeeth in view of Becker and Sato teaches the recited female and male parking elements.  Attention is directed to Figure 3 of Sato particularly showing that this arrangement is known in the art.  Further, the combination of Smeeth in view of Becker and Sato would equally teach a device that is capable of teeing a golf ball and being placed aside without bending over in minimal time.  .  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEVEN B WONG/Primary Examiner, Art Unit 3711